Citation Nr: 0738439	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right great toe. 
	

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1961 to 
January 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied an increased rating for the veteran's service 
connected residuals of a fracture of the d right great toe.  
The RO issued a notice of the decision in February 2004, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
March 2004.  Subsequently, in July 2005 the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case in January 2007, which continued the 
noncompensable rating.  

The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reflects that in a February 2004 
decision, and subsequent July 2005 and January 2007 statement 
and supplemental statement of the case, respectively, the RO 
has mistakenly rated a non-service connected disability 
(i.e., residuals of a fracture of the right great toe) 
instead of a service connected disability (i.e., residuals of 
a fracture of the left great toe).  In July 1996 the veteran 
submitted a claim for service connection for bilateral 
hearing loss, malaria and a "broken" (i.e., fracture) left 
toe.  The remaining relevant procedural history is summarized 
below.      

In an October 1996 decision, the RO, in relevant part, 
granted service connection for residuals of a fracture of the 
left great toe, and evaluated it at zero percent from July 2, 
1996, the date the RO received the veteran's claim.  It 
supplied a notice of this decision in October 1996. 

Thereafter, in August 2003, the veteran submitted a claim 
wherein he sought service connection for residuals of a right 
toe fracture, among other disorders; at this time he did not 
submit an increased rating claim for his already service 
connected residuals of a left great toe fracture.  See August 
2003 Claim ("I am filing to service connect arthritis, rt + 
lt hand, rt + lt foot, calcul. of gallbladder, ulcer, peptic 
(gastric), malaria, peripheral neuropathy, upper and lower 
extremities, skin discoloration, eye condition, fracture toe, 
rt foot") (emphasis added).  An October 2003 VA podiatry 
examination purported to assess the veteran's residuals, left 
great toe fracture, but appeared to address a right great toe 
and foot disorder.  By a February 2004 decision, the RO 
denied service connection for a right foot bunion deformity 
with hallux valgus (claimed as a right foot injury) and 
osteoarthritis of multiple joints (claimed as arthritis of 
both hands and feet), among other denials, and determined 
that "[t]he evaluation of residuals, fracture, right great 
toe, is continued as 0 percent disabling."  It indicated 
that the veteran had been service connected for residuals, 
fracture, right great toe at zero percent from July 2, 1996; 
this decision made no reference to the veteran's service 
connected left great toe disability.  In its July 2005 SOC 
and January 2007 SSOC, the RO again continued a zero percent 
evaluation for residuals of a fracture of the right great 
toe.  A January 2007 VA examination assessed the veteran's 
right great toe.  

As is apparent from the record, the RO confused the veteran's 
service connected left great toe disability with a claimed, 
yet not service connected, right great toe disorder.  In such 
a circumstance, the Board must remand the case for further 
action, to include clarifying whether the veteran seeks to 
pursue an increased rating claim for his service connected 
left great toe disability, and if so, providing a fresh VA 
examination of the left great toe, as well as adjudication of 
his service connection claim for residuals of a fracture of 
the right great toe, which the veteran submitted in August 
2003.  See 38 C.F.R. § 19.9(a) (authorizing the Board to 
remand appeal "[i]f further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action is essential for a proper appellate decision").   




Accordingly, the case is remanded for the following action:

1. The AMC/RO must clarify whether the 
veteran wishes to pursue an increased 
rating claim for his service connected 
left great toe disability.  

If the veteran wishes to pursue such a 
claim, the AMC/RO must supply proper and 
complete Veterans Claims Assistance Act 
of 2000 (VCAA) notice for increased 
rating claims as outlined in paragraph 4 
of this Remand order.

2. If, and only if, the veteran pursues 
an increased rating claim for his service 
connected left great toe disability, the 
RO must schedule a VA podiatry 
examination to assess the current level 
of severity of said disorder.  The 
examiner must review the entire claims 
file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, 
the physical examination, any tests 
that are deemed necessary, the 
physician is requested to assess the 
level of impairment of the veteran's 
left great toe disability.  

The examination must include range of 
motion studies of the left great toe 
and any other tests deemed necessary to 
determine the current severity of this 
disability.  The examiner should note 
if ankylosis of the left great toe is 
present and, if so, whether it is 
favorable or unfavorable.  Otherwise, 
after determining the range of motion 
of the left great toe, the examiner 
should opine whether it is at least as 
likely as not (50 percent or greater 
probability) that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain 
or flare-ups of pain supported by 
adequate objective findings, or due to 
weakness on movement, excess 
fatigability, incoordination or any 
other symptom or sign. 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against the claim.  

The physician is also advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3.  If and only if, the veteran has 
elected to pursue an increased rating 
claim for his left great toe disability, 
and only after the AMC/RO has provided 
complete VCAA notice in accordance with 
paragraph 4 of this Remand order and 
afforded the veteran a VA podiatry 
examination of the left great toe, should 
the AMC/RO adjudicate this claim with 
consideration of all evidence of record.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SOC and provide an 
opportunity to respond.  

4. With respect to the veteran's claim 
for service connection for residuals of a 
fracture of the right great toe, the 
AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 
(2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record, the 
AMC/RO must adjudicate the veteran's 
claim for service connection for a right 
great toe disability.  If the veteran 
remains dissatisfied with the outcome, 
the AMC/RO should issue an appropriate 
SOC and provide an opportunity to 
respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





